Citation Nr: 1219662	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  04-42 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971, including one year of service in Vietnam.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the above claim.  When this claim was originally before the Board in December 2007, it was Remanded for further development.  It was again Remanded in May 2009 and July 2010 and has been returned for review. 

Unfortunately, the appeal is again Remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was initially Remanded by the Board in December 2007 in order to schedule the Veteran for a VA medical examination concerning his claimed dermatological complaints.  The examiner was instructed to confirm that the Veteran had a current skin condition and, if so, the examiner was asked to opine as to the likelihood that the diagnosed condition(s) was/were etiologically related to the Veteran's military service, including on the basis of his presumed exposure to Agent Orange. 

In compliance with the Board's December 2007 Remand instructions, the Veteran was afforded a VA skin examination in February 2008.  After discussing the Veteran's pertinent history, the findings of his physical examination, and the results of diagnostic studies, the examiner diagnosed the Veteran with eczematous dermatitis with xerosis and opined that this condition was not caused by or the result of exposure to Agent Orange.  The examiner based this opinion on the fact that medical literature did not support the contention that eczematous dermatitis with xerosis was caused by or the result of Agent Orange exposure.  Although the examiner noted the Veteran's reports of continuity of symptomatology since service, as well as the fact that he was treated during service for a skin condition, he did not provide an opinion as to whether the Veteran's eczematous dermatitis with xerosis was directly caused by or related to military service.  As such, in its May 2009 Remand, the Board found the February 2008 VA examination report to be inadequate and instructed the examiner to provide an addendum to that opinion addressing the likelihood that any currently-diagnosed skin disorder had its onset during the Veteran's active service, had been chronic and continuous since the Veteran's active service, or was related to the Veteran's active service, or any incident thereof.

In compliance with the Board's May 2009 Remand instructions, the examiner took into consideration the Veteran's in-service treatment and his report of continuous symptoms in a July 2009 addendum.  The examiner determined that it was less likely than not that the currently-diagnosed skin disorders were related to the Veteran's active service.  The examiner stated that there was no evidence that the current skin condition was present during service, noting that the in-service record only contained references to isolated contact dermatitis and tinea pedis.  Further, the examiner emphasized that these were self-limited and no further mention was made of these disorders.  

Significantly, however, a review of the service treatment records reveals that the Veteran received additional medical care for a rash on the upper torso in May 1971.  Although the VA examiner referred to the Veteran's treatment with Vioform ointment in 1971, the examiner did not mention in the opinion that the rash treated in 1971 was on the upper torso.  Therefore, these service treatment records appeared inconsistent with the examiner's statement that the Veteran's in-service skin condition was limited to the genital area and feet.  

The examiner further indicated that the in-service diagnosis was contact dermatitis.  However, a review of that May 1971 clinical record does not show a diagnosis of contact dermatitis.  Consequently, the Board determined that the examiner's conclusion, as written, was not premised on an accurate medical history.  As such, the Board Remanded the case again to request an additional addendum.  Specifically, the physician who conducted the VA examination in February 2008 was asked to opine as to whether it was as least as likely as not that any current skin disorder was related to the Veteran's period of active duty, and to comment on the significance of the Veteran's reports of a continuity of symptomatology since service and his in-service complaints regarding a skin condition (to include the in-service treatment for rash to the upper torso in 1971).

In compliance with the Board's May 2009 Remand instructions, the RO obtained an August 2010 addendum from the VA examiner who conducted the February 2008 examination.  However, the examiner only opined that:

I see no additional evidence in this C-file that indicates the patient had the rash that he is currently complaining of while in the service.  The only documentation in the C-file indicates the patient was treated for contact dermatitis due to Vioform ointment in 05/1971 and also treated for tinea pedis.  Both these conditions are not similar to the current condition that he has.

He was last diagnosed . . . with folliculitis in 01/2008 and treated at that time.  This folliculitis is not the same condition that he was treated for while in active duty.  Therefore, I feel like the patient's current rash is not the same rash that he was treated for while in active duty in the service.  

Significantly, as noted in the Veteran's September 2011 Informal Hearing Presentation, the examiner failed to comment on the significance of the Veteran's reports of a continuity of symptomatology since service and his in-service treatment for rash to the upper torso in 1971.  Therefore, an additional Remand is necessary as these comments were not obtained on Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the Remand orders). 

In addition, the Board's May 2009 Remand instructed the RO to contact the Veteran and request him to provide a list with the names and addresses of all physicians and/or medical facilities where he had been treated for his skin disorders and then to afford the Veteran an opportunity to identify any non-VA treatment for his skin.  Arrangements for obtaining the addendum opinion from the February 2008 VA examiner were to be made only after any additional medical records had been obtained.  

The Veteran was offered an opportunity to provide the names and addresses of all physicians and/or medical facilities where he had been treated for his skin disorders, or to provide the medical treatment records himself, by correspondence dated August 17, 2010.  This correspondence urged the Veteran to send any information or evidence as soon as he could, and notified the Veteran that the RO/AMC would make a decision after 30 days expired, if he did not respond within that time period.  

However, on August 25, 2010, only 8 days later, the VA examiner issued an addendum opinion, prior to the expiration of the deadline that the Veteran was given to submit additional information or evidence regarding his skin treatment.  The Veteran subsequently submitted private treatment records showing treatment for a skin disorder.  Those records were not considered by the examiner.  This is another instance of noncompliance, as the Board's May 2009 and July 2010 Remand instructions explicitly stated that arrangements for obtaining the addendum opinion from the February 2008 VA examiner were to be made only after any additional medical records had been obtained.  See Stegall, supra.

Given the length of time which has now elapsed since the Veteran's last VA examination, the Board deems it prudent to afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another opportunity to submit or identify any VA or non-VA records relevant to his claim for service connection for a skin disorder.  

2.  Afford the Veteran an opportunity to submit or identify any alternative evidence which might assist him to substantiate the claim, to include records from an employer, pharmacy, or insurance company, photographs which disclose the skin disorder, statements from others who have observed the skin disorder, or the like. 

3.  The Veteran's VA treatment records from August 2010 to the present should be associated with the Veteran's claims files or virtual file.

4.  If service connection for any disability is in effect or is granted during the course of this Remand, provide a list for the examiner of each disability for which service connection has been granted.

5.  After all above development has been conducted to the extent possible, afford the Veteran VA examination of the skin by an appropriate examiner other than the examiner who conducted the February 2008 VA examination.  The examiner should review the Veteran's service treatment records, and should comment on records which show in-service treatment of tinea pedis and of a rash on the torso in 1971.  The reviewer should review clinical records submitted in the 1970s, 1980s, and 1990s.  The examiner should comment on VA clinical records dated in 2000 and 2001 which appear to reflect that medications were prescribed which may have been intended to treat a skin disorder other than tinea (A&D ointment and Orabase), with notation of prior treatment.  The reviewer should discuss private clinical records, including those obtained in 2010 from Delta Regional Medical Center.  

The examiner should be advised of the following: 
* The Veteran is entitled to service connection for chronic skin disability incurred during or as a result of active service from 1969 to 1971, to include a disorder resulting from any incident of service, such as exposure to herbicides, or a disorder which has remained chronic and continuous, even if intermittent, since the Veteran's service, or for a chronic disability which is due to, secondary to, or aggravated by any disability for which service connection has been granted.  
* The examiner is advised that it is presumed that the Veteran was exposed to herbicides, since the Veteran served on the ground in Vietnam for a year.
* The Veteran's military occupational specialty (MOS) in Vietnam was as a decontamination equipment helper, then as a decontamination specialist, and then in chemical operations.  The specific MOS listed in his personnel records, 54A, is for a chemical operations specialist.

Please address the following:
(i).  Assign a diagnosis for each skin disorder the Veteran currently manifests.  
(ii).  Is it as least as likely as not (a 50 percent likelihood or greater) that any current skin disorder is related to the Veteran's period of active duty?  Please comment on the Veteran's reports of continuity of symptomatology since service and his in-service complaints regarding a skin condition, to include the in-service treatment for a rash to the upper torso in 1971.  

A complete rationale for any opinion expressed should be included in the report.  The claims file and any contents of the Virtual VA file must be made available to and reviewed by the examiner, and that such a review occurred should be documented in the report. 

6.  Thereafter, readjudicate the Veteran's skin condition claim and consider whether service connection is warranted for a skin condition on a direct basis, or on the basis of exposure to herbicides, or under any other applicable theory of entitlement.  If the benefit sought on appeal is not granted, the RO/AMC should issue a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has Remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are Remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This Remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


